Citation Nr: 0306943	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  93-01 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wounds of the neck, back and left upper extremity, 
with muscle injury to the trapezius base, Muscle Group XXII, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In June 1991, the RO confirmed and 
continued a 30 percent rating for the veteran's service-
connected anxiety disorder, and in February 1992, the RO 
confirmed and continued a noncompensable rating for shell 
fragment wound residuals.  The veteran perfected appeals with 
respect to both issues.  

The claims were remanded for additional development in 
October 1994 and May 1996.  The Board denied entitlement to 
an increased rating for anxiety neurosis in an April 1998 
decision.  In addition, in April 1998, the Board remanded the 
issue of entitlement to an increased rating for shell 
fragment wound residuals for additional development.  In its 
current status, the case returns to the Board following 
completion of development made pursuant to the above-stated 
remands.  

By a rating decision, dated in June 1998, the RO increased 
the disability rating from zero to 20 percent for residuals 
of a shell fragment wound at the base of the neck with muscle 
damage to the trapezius base, also diagnosed as residuals of 
a shell fragment wound, neck, posterior thorax, left upper 
extremity, with retained foreign bodies.  The effective date 
for this award was September 1991, the date of the veteran's 
claim for an increase.  

Incidentally, the Board notes that the veteran did provide 
testimony at a hearing on appeal in September 1991.  However, 
this testimony only addressed his claim for an increased 
rating for his anxiety.  As a consequence, that hearing will 
not be addressed in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran currently has credible medical evidence of 
severe muscle injury involving the trapezius muscles-i.e., 
Muscle Group XXII-as a result of shell fragment wounds of 
the neck, back and left upper extremity; the veteran has also 
been found to have retained foreign bodies in the posterior 
and lateral chest, the posterior neck and the left forearm.  

3.  The veteran has tender scars at the base of the left 
trapezius in the lateral portion of the scar and at the 
lateral posterior thorax area.  

4.  The veteran has demonstrated slight sensory deficits in 
the left median nerve distribution.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for shell fragment 
wound residuals have been satisfied.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.56(d)(4)(A), 4.59, 4.73, Code 5306 
(2002).  

2.  Separate 10 percent ratings are warranted for tender 
scars located at the base of the left trapezius in the 
lateral portion of the scar and located at the lateral 
posterior thorax area.  38 U.S.C.A. §§ 1155, 5103, 5103A , 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.118, Code 7804 (2002).

3.  A separate 10 percent is warranted for mild median nerve 
partial paralysis in the left forearm.  38 U.S.C.A. §§ 1155, 
5103, 5103A , 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.124a, Code 8515 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim, including the requirements to reopen 
his claim, by means of the discussions in the February 1992, 
October 1995 and June 1998 rating decisions, a September 1992 
statement of the case, a June 1998 supplemental statement of 
the case, and October 1994, May 1996 and April 1998 Board 
remands.  He was specifically told that there was no evidence 
showing that he currently has residuals of shell fragment 
wounds of sufficient severity as to warrant an increased 
rating.  The RO also notified him by a letter, dated November 
2001, that he needed to submit evidence in support of his 
claim, such as statements from doctors who treated him for 
the conditions at issue.  Therefore, VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in November 2002, the RO asked him to specify 
where he had received treatment.  The RO also informed him 
that it would assist him in obtaining these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records.  The RO also 
obtained the veteran's VA medical records from the Oakland 
Park and Miami, Florida VA Medical Centers (VAMC).  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Legal Considerations
Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

Service connection was established for residuals of shell 
fragment wounds of the neck with posterior thorax and left 
upper extremity retained foreign bodies in a June 1971 rating 
decision.  The veteran was assigned an evaluation of zero 
percent.  As noted above, by a rating decision, dated in June 
1998, the RO increased the disability rating for residuals of 
a shell fragment wound at the base of the neck with muscle 
damage to the trapezius base from a zero percent to a 20 
percent rating.  

Where the veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new juridiction-confirring notice of 
disagreement must be filed as to the subsequent decision.  Ab 
v. Brown, 6 Vet.App. 35, 38 (1993).  

The veteran filed a claim for an increased rating in 
September 1991.  The Board notes that during the course of 
this appeal the criteria for rating muscle injuries was 
revised.  See 62 Fed. Reg. 30327-28 (June 3, 1997).  United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) has 
held that where the law or regulations change while a case is 
pending the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v 
Derwinski, 1 Vet. App. at 312-13.  

The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97.  
According to the cited opinion, when there is a pertinent 
change in a regulation while a claim is on appeal to the 
Board, the Board must take two sequential steps.  First, the 
Board must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
the Board must apply the more favorable provision to the 
facts of the case.  

The Board notes in addition that the VAOPGCPREC 3-2000 (April 
10, 2000) addresses the subject of retroactive applicability 
of revised rating schedule criteria to increased rating 
claims.  In brief, the opinion holds that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should 1) determine whether the intervening change is more 
favorable; 2) if the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change and; 3)  the Board should apply the prior regulation 
to rate the veteran's disability for periods proceeding the 
effective date of the regulatory change.  Id.  However, the 
Board finds that this opinion is not dispositive.  In the 
instant case, for the reasons and bases set forth below, 
neither the old nor amended provision is more favorable as 
the veteran is not shown to be entitled to a higher rating 
under either version.  There have been no substantive changes 
made to relevant portions of the law.  Consequently, in the 
instant case, neither the old nor the amended version is more 
favorable.  

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. 
38 C.F.R. § 4.56(b) and (c).  

Moderate disability of muscles would result from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The history and 
complaint would include in service department record or other 
evidence of inservice treatment for the wound, record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, as defined in paragraph (c) of 
this section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings should include 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

In addition, moderately severe disability of muscles would 
result from the following type of injury:  Through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  The history and complaint would be 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound; record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  Objective findings would be 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side would demonstrate positive evidence of impairment.  

Severe disability of muscles would result from the following 
type of injury:  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  The history and complaint should be obtained 
from service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  Objective findings should 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track. Palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56.  

A 20 percent is applicable for moderately severe muscle 
injury to Muscle Group XXII.  The next higher evaluation of 
30 percent requires severe muscle injury to Muscle Group 
XXII.  38 C.F.R. § 4.73, Code 5322.  

Legal Analysis
The veteran's service medical records are incomplete and 
afford no specifics about of the nature, extent or treatment 
provided for the veteran's shell fragment wounds.  

At the initial VA examination, conducted in May 1971, the 
veteran presented a history significant for shell fragment 
wounds of the neck, back and left forearm in June 1970.  He 
appeared to have suffered no major vascular, bone or 
neurological damage.  He reported that he had been 
hospitalized approximately two and a half weeks and 
subsequently returned to duty.  He noted occasional soreness 
in the vicinity of the left scapula and occasional pain in 
the scar on the right posterior chest wall.  Examination 
revealed the presence of a 61/2 inch transverse healed scar 
extending across the mid line and to the left at the level of 
the spine of the seventh cervical vertebra.  There was 
another 11/2-inch irregular rounded scar to the left of the mid 
line at the level of the sixth rib.  There was another 1-inch 
vertical scar on the left scapular area and a 11/2-inch linear 
vertical scar on the upper end of the posterior aspect of the 
left forearm.  None of these scars showed evidence of 
infection, induration or drainage.  The diagnosis was shell 
fragment wounds of the neck, posterior thorax and left upper 
extremity.  

X-ray examination, conducted in May 1971, showed the presence 
of several metallic fragments.  Chest X-rays showed that the 
veteran had several metallic fragments in the left posterior 
and lateral aspect of the chest.  Films of the thoracic spine 
showed several metallic fragments in the soft tissues of the 
posterior aspect of the neck.  There were two metallic 
fragments noted in the soft tissue of the posterior and 
medial aspects of the left forearm.  The larger of these 
fragments measured 1/4-inches in its greatest diameter.  

The veteran underwent VA examination in December 1991.  At 
that time, he reported having scars on his back, the back of 
his neck and across his left shoulder.  He also reported 
having a scar on his left forearm that is productive of 
neurological symptoms.  He gave a history of having been 
wounded by mortar fire in 1970.  He received fragment wounds 
apparently to the cervical, thoracic areas as well as the 
forearm and was hospitalized for approximately two weeks.  An 
evaluation of the cervical spine area showed a shell fragment 
posteriorly and burning over the scar area.  Range of motion 
in the neck was within normal limits.  Excellent muscle 
strength was demonstrated.  He did describe numbness in the 
left hand.  X-ray examination showed a fragment measuring 
approximately 1/2-centimeter in diameter somewhat anterior to 
the spinous process of the 7th cervical vertebrae, and there 
was another small fragment just posterior to the same 
process.  These appeared to be to the right of mid line and 
did not threaten the spinous integrity, at least the large 
fragment did not.  The scar on the base of the cervical spine 
was nontender and other than the presence of foreign bodies, 
no other impairment was noted.  

December 1991 evaluation of the posterior thoracic area 
showed at least two transverse scars, well healed and 
nontender.  Intrathoracic foreign bodies were noted, and the 
veteran reported hyperesthesia in the area of the scars and 
tenderness in his left upper extremity on the ulnar side.  He 
complained of some numbness which he said he had since the 
shell fragment wounds.  Some involuntary curling of the let 
hand was noted.  The examination revealed no loss of muscle 
strength, and muscle function was described as excellent in 
the left upper extremity.  There were foreign bodies noted in 
the forearm as well.  A neurological consultation with EMG 
studies was recommend in order to determine whether the 
foreign bodies in the forearm were productive of numbness or 
curling phenomenon described above.  

The veteran underwent VA examination in January 1995.  At 
that time, he indicated that he had a left ulnar injury with 
shrapnel just above the left elbow.  He reported intermittent 
dysesthesia, numbness and drawing of the fingers, 
particularly of the little and ring fingers of the left hand.  
There was mild weakness of the abductor digiti quinti and 
first dorsal osseous in the left hand.  The pertinent 
clinical impression was post-traumatic ulnar neuropathy with 
mild motor weakness and sensory loss, left upper extremity.  

The veteran underwent further examination of his scars in 
August 1996.  At that time he complained of itching and 
tightness in the scars on occasion.  There was no tissue 
loss, and no apparent muscle penetration was noted.  The 
scars measured 
3 inches in longitude and 1-inch at the base of the neck on 
the left and median aspect.  There was also a 1-inch scar in 
the mid left thoracic area and a 1/2-inch scar in the volar 
aspect of the left forearm.  There were no adhesions, 
sensitivity, tendon damage, or damage to bone, joint or 
nerves.  There appeared to be normal strength in the area 
where the scars were located.  The diagnosis was healed scars 
of the neck, left posterior thorax and left forearm.  

When examined in June 1998, the veteran was noted to have had 
pain and numbness in his left arm for quite some time.  He 
also reported a tight burning sensation behind his neck and 
spontaneous curling of the fingers of his left hand.  The 
episodes in the fingers occurred once a month.  Examination 
of the neck showed the presence of a 4-inch scar at the base 
of his left trapezius.  There was a muscle defect in the 
lower trapezius musculature with tenderness in the lateral 
portion of the scar.  There was mild pain on extension of the 
neck with resistance.  There was no weakness in the upper 
extremities, and no weakness or disturbance of reflexes or 
motor deficits in the upper extremities. There was decreased 
sensation in the distribution of median nerve of the left 
hand.  There was a scar in the lateral posterior thoracic 
area that was slightly tender and slightly depressed.  The 
diagnosis was shrapnel wound at the base of the left neck 
with muscle damage to the trapezius base.  The examiner noted 
a median nerve distribution deficit in his left hand that was 
mild in nature.  In addition the examiner noted that the 
veteran also had a scar on the thoracic area that the 
examiner did not believe to involve any muscle group.  The 
examiner stated expressly that he did not believe that there 
was any muscle involvement other than the trapezius muscle 
which was "moderately and severely involved" and did affect 
function.  

Shell Fragment Wound Residuals
The Board findings that the veteran's does not have a clear 
history of injury or of treatment.  For example, there is no 
indication of debridement of prolonged infection, sloughing 
of soft parts, intermuscular cicatrization.  However, at the 
most recent VA examination, there was some suggestion of 
severe muscle injury to the trapezius muscles-i.e., Muscle 
Group XXII.  Moreover, the presence of scattered retained 
foreign bodies support a finding of severe muscle injury as 
defined under 38 C.F.R. §§ 4.56(d)(4)(A), 4.73.  Severe 
disablement warrants an evaluation of 30 percent which is the 
highest rating provided under 38 C.F.R. § 4.73, Code 5322.  

Moreover, the Board notes that pain is a feature of the 
veteran's disability picture.  The official VA physical 
examinations showed the presence of pain on objective 
evaluation.  However, the veteran has not demonstrated the 
functional loss due to pain or other factors that would be 
equivalent to a higher evaluation.  38 C.F.R. §§ 4.40, 4.45, 
4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

Neither the medical records and reports nor the veteran's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability; incoordination, pain 
on movement, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a higher rating.  
In view of the foregoing, the Board finds that the 
preponderance of the evidence supports an evaluation of no 
more than 30 percent for shell fragment wound residuals.  

Scars
Another important matter pertains to the possibility of 
separate ratings for the shell fragment wound scars.  Except 
as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (2000).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of the earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  

However, in Esteban, the Court ruled that the veteran, who 
had residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under 7800 with an additional 10 percent rating 
for tender and painful scars under Diagnostic Code 7804 and a 
third 10 percent rating for facial muscle injury interfering 
with mastication under Diagnostic Code 5325.  The Court found 
that the critical element was that none of the symptomatology 
for any one of these three manifestations was duplicative of 
or overlapping with the symptomatology of the other two 
conditions.  But instead, each was separate and distinct in 
nature.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In the veteran's case, there is evidence that the veteran 
currently has tender or otherwise symptomatic shell fragment 
wound scars.  In particular, the veteran was noted to have 
tender scars at the base of the left trapezius in the lateral 
portion of the scar and at the lateral posterior thorax area.  
Separate evaluations on that basis are supported by the 
record.  Consequently, and the veteran is entitled to 
separate 10 percent ratings for tender scars located at the 
base of the left trapezius in the lateral portion of the scar 
and located at the lateral posterior thorax area.  
38 C.F.R. § 4.118; See Esteban, supra.  

Median Nerve
In the same light, the Board notes that the veteran has been 
determined to have slight loss of sensation in the median 
nerve distribution in the left hand.  The record suggests 
that the neurological deficit is related to the presence of 
retained foreign bodies in the left upper extremity, 
including the area of the elbow and forearm.  This 
manifestation is separate and distinct from the muscle 
injuries rated above.  Consequently, as a matter of law, the 
veteran is entitled to a separate 10 percent for mild median 
nerve injury, or incomplete paralysis, under the provisions 
of 38 C.F.R. § 4.124a, 8515.  The veteran is advised that the 
next higher evaluation of 20 percent is not supported by the 
record as the veteran's nondominant left upper extremity does 
not demonstrated moderate partial paralysis of the left 
median nerve.  38 C.F.R. § 4.124a, 8515.  

Extraschedular Rating
In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required recent hospitalization for his service-connected 
shell fragment wound residuals and is not shown to require 
the frequency of therapeutic care that would unduly disrupt 
his activities of daily living.  Moreover, he has not shown 
that his service-connected disabilities are productive of 
marked interference with his ability to work.  Although 
significant impairment of the veteran's vocational activities 
could be anticipated by the service-connected disability, the 
veteran is advised that the current evaluations of themselves 
are a recognition of the industrial impairment currently 
demonstrated.  See 38 C.F.R. § 4.1.  Accordingly, 
consideration of a higher evaluation on extraschedular 
grounds is not warranted at this time.  


(Continued on Next 
Page)




ORDER

A 30 percent rating for residuals of shell fragment wounds of 
the neck, back and left upper extremity is granted subject to 
regulations applicable to the payment of monetary awards.  

Separate 10 percent ratings for a tender scars located at the 
base of the left trapezius in the lateral portion of the scar 
and located at the lateral posterior thorax area are granted 
subject to regulations applicable to the payment of monetary 
awards.  

A separate 10 percent rating for mild median nerve partial 
paralysis is granted subject to regulations applicable to the 
payment of monetary awards.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

